Citation Nr: 1027203	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-08 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen the 
previously denied claim of service connection for an acquired 
psychiatric disorder, to include manic depressive disease, 
immature personality, sociopathic personality, and paranoia 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran's claim.

The Board notes that the October 2007 rating decision followed 
the Veteran's claim, received in January 2007, seeking service 
connection for a "psychiatric disorder."  The RO characterized 
the issue as one concerning entitlement to service connection for 
"manic depressive disease, immature personality, sociopathic 
personality, paranoid features."  As will be discussed in 
greater detail below, service connection for "mental illness" 
was denied by the RO in March 1978; and before that, in August 
1977, service connection was denied for "manic depressive 
disease."  However, the Board has here characterized the issue 
as to whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include manic depressive 
disease, immature personality, sociopathic personality, and 
paranoia schizophrenia, in light of Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (holding that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled).

The appellant provided testimony at a hearing conducted at the RO 
in September 2009.  A transcript of this hearing, conducted by 
the undersigned Acting Veterans Law Judge, is of record.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a mental 
disorder was last finally denied in a March 1978 rating decision; 
the Veteran submitted a notice of disagreement to the decision in 
August 1978, and a statement of the case (SOC) was mailed to him 
in August 1978; however, the Veteran failed to perfect his appeal 
by the submission of a substantive appeal.

2.  The evidence added to the record since the March 1978 RO 
decision does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Since the final March 1978 rating decision, new and material 
evidence has not been presented to reopen the claim of service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present appeal, the appellant was provided notice that met 
these requirements in a letter dated in July 2007.  This letter 
met the timing requirement as it was sent before the October 2007 
rating decision. Moreover, the content of the notice, including 
enclosures "What the Evidence Must Show" and "How You Can Help 
and How VA Can Help You," provided to the Veteran complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claim and to respond to the VA notice.

With regard to the considerations regarding the need for 
notification of the evidence and information that is necessary to 
reopen a claim and what is necessary to establish the underlying 
claim for the benefit sought, there is no defect in this case.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the July 2007 
letter, the Veteran was advised of both the type of evidence 
needed to reopen his claim of service connection and what was 
necessary to establish entitlement to the claimed benefit.  The 
July 2007 letter addressed the bases for the denial of service 
connection as set out in the rating decision dated in the final 
March 1978 denial of the claim.  

The Board notes that the Veteran originally sought service 
connection for manic depression in May 1977.  See VA Form 21-526.  
The RO denied the claim in August 1977.  While it appears that 
the notice of this decision mailed to the Veteran in September 
1977 was returned as being undeliverable, the Veteran, shortly 
thereafter, in December 1977, again sought service connection for 
a psychiatric disorder, this time characterized as paranoid 
schizophrenia and manic depression.  See VA Form 21-526.  Based 
on these facts, and particularly as the RO rating decision 
adjudicating the December 1977 claim is shown to have made 
specific reference to the prior August 1977 RO determination (see 
discussion below), the Board finds that the December 1977 claim 
is essentially just a continuation of the earlier May 1977 claim.  
The December 1977 claim was denied in March 1978.  

In addition, the aforementioned July 2007 VA letter made clear 
that, since the March 1978 RO decision, the crux of this case 
depended on a showing that the Veteran in fact had a psychiatric 
disorder which had been either incurred in or aggravated by his 
service, or that a psychoses had been manifested to a compensable 
degree within one year of his service discharge.  Accordingly, 
further notice to the Veteran as to the evidence needed to reopen 
his claim is not required.

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim.  To this end, he provided testimony before the undersigned 
in September 2009.  There is no evidence of any failure on the 
part of VA to further comply with VCAA that reasonably affects 
the outcome of this case.

The Board is mindful of the Veteran's request, raised as part of 
a letter received in August 2007, to be afforded a VA examination 
to determine if his in-service diagnosis of a personality 
disorder was, in essence a misdiagnosis.  The Veteran 
alternatively claims that the disorder diagnosed while he was in 
the military should be considered the initial manifestation of 
either schizophrenia or bipolar disorder.  As to any duty to 
provide an examination and/or seek a medical opinion, the Board 
notes that in the case of a claim for disability compensation, 
the assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion if such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) contains 
competent evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The standards of McLendon are not met in this case.  As will be 
explained below, the threshold decision is whether new and 
material evidence has been received, sufficient to reopen the 
previously denied service connection claim for an acquired 
psychiatric disorder.  An examination is not necessary to make 
this decision.  As VA has fulfilled the duty to notify and assist 
to the extent required, the Board may consider the merits of this 
appeal without prejudice to the Veteran.  38 U.S.C.A. § 5103(a); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

As noted, the Veteran sought service connection for "manic-
depression" May 1977.  See VA Form 21-526.

The service treatment records include a June 1969 induction 
examination report which shows no complaints or findings relevant 
to a psychiatric-based disorder.  A May 1970 psychiatry clinical 
record notes that the Veteran was seen regarding complaints of 
drug abuse.  The reporting physician commented that there was no 
evidence of psychoses or suicidal ideation.  The Veteran was 
noted to be mildly despondent but not overtly depressed.  He was 
noted to have a conflict with authority figures.  Immature 
personality traits were diagnosed.  A June 1970 neuropsychiatric 
clinical record shows that the Veteran had applied to be 
separated from his naval service as a conscientious objector.  A 
past diagnosis of immature personality traits with no evidence of 
psychoses, disabling neurosis, or organic brain disease was 
reported.  The Veteran claimed to have "made up" his story 
about being a drug abuser to get out of the Navy.  After 
examining the Veteran, the examiner diagnosed immature 
personality traits.  The examiner added that no evidence of 
psychosis, disabling neurosis, or organic brain disorder was 
present.  A Report of Medical Examination, dated in January 1973, 
and conducted in conjunction with the Veteran's release from 
active duty, shows that clinical evaluation of his psychiatric 
state was normal.  

An April 1977 VA hospital summary shows that the Veteran was 
diagnosed with manic depressive disease.  The examiner added that 
past medical and psychiatric history was unremarkable.  

An August 1977 rating decision denied service connection for 
manic depressive disease.  The RO found that immature personality 
disorder was diagnosed in-service, and that a personality 
disorder was a constitutional or developmental abnormality, not a 
disease or injury under the law for which service connection 
could be granted.  The RO also found that a psychosis was not 
incurred or aggravated during service or to a compensable degree 
within one year of the Veteran's service discharge.  As was 
discussed above, the notice letter to the Veteran, dated in 
September 1977, was returned as undeliverable.

The Veteran submitted another VA Form 21-526 to VA in December 
1977, seeking service connection for a mental disorder.  He then 
characterized his disorder as paranoid-schizophrenia and manic 
depression.  

Review of a private medical record from Fairhill Mental Health 
Center, and associated with the record in February 1978, shows 
that the Veteran was admitted upon an order of detention, later 
changed to a voluntarily admission, in November 1977.  He was 
released more than a month later, in December 1977.  He denied 
any paranoid delusion or grandiose thinking, and also denied any 
hallucinations.  At admission, a provisional diagnosis of 
questionable paranoid schizophrenia and manic depressive 
psychosis, manic type was provided.  As part of his medical 
history, his mother indicated that he had been considered to be 
"lazy" while in the Navy.  A final diagnosis of sociopathic 
personality with paranoid features was provided.

A rating decision dated in March 1978 addressed the Veteran's 
reopened claim, and denied service connection for the Veteran's 
claimed mental disorder.  The RO confirmed and continued the 
earlier August 1977 rating decision, finding that no new and 
material evidence had been submitted.  The Veteran thereafter 
submitted a notice of disagreement in August 1978 (see VA Form 
21-4138), and the RO issued a SOC in August 1978.  However, as 
the Veteran did not provide VA with a timely substantive appeal, 
the August 1978 decision is final.  38 C.F.R § 20.302(b) (2009).

Since March 1978, medical and other evidence as discussed below 
has been received.  VA hospital summary is of record, showing 
that the Veteran was voluntarily hospitalized, from April to 
October 1980.  He was admitted with symptoms of hyperactivity, 
bizarre behavior, incoherent speech, insomnia, confusion, trouble 
with concentration at work, and delusions of persecution.  A 
diagnosis of paranoid type schizophrenia was provided.  

The Veteran sought to reopen his claim in a statement dated in 
January 2007, received in February 2007.  He essentially argued 
that his psychiatric condition may have been misdiagnosed as a 
personality disorder while in the military.  He reiterated, as 
part of a letter received in August 2007, that the diagnosis of 
personality disorder while on active duty was incorrect, in that 
it should have been characterized as an acquired disorder, either 
schizophrenia or bipolar disorder.  He acknowledged that findings 
of a mental disorder were not demonstrated until over a year 
following his service separation.  He also requested that he be 
afforded a VA medical examination so that the examiner could 
opine as to whether it was "as likely as not" that the 
Veteran's condition diagnosed in service (personality disorder) 
was the first sign of either schizophrenia or bipolar disorder.  
The Board notes that a current diagnosis of bipolar disorder is 
not of record.  

Additoinal records received include VA outpatient mental health 
records, dated from 2006 to 2007.  Evaluation of the Veteran 
conducted in March 2007 revealed that no active psychosis was 
present.  In August 2007, paranoid schizophrenia was diagnosed.  
In October 2007, no active psychosis was observed.  Another 
record, however, shows that schizophrenia was diagnosed in 
October 2007.  

As noted, the Veteran provided testimony at a hearing conducted 
by the undersigned in September 2009.  He testified that while he 
was diagnosed in service as having a personality disorder (see 
page two of hearing transcript (transcript)), he currently had 
depression and anxiety (see page three of transcript).  He 
acknowledged that he was never diagnosed while in the military as 
having either depression or anxiety.  Id.

Laws and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and (3) 
competent evidence of a nexus or connection between the disease, 
injury, or event in service and the current disability.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 
Vet. App. 247, 253 (1999)).  In many cases, medical evidence is 
required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).

Certain chronic disabilities, such as psychoses, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

VA law does not, however, permit service connection for 
congenital or developmental abnormalities, such as personality 
disorders.  Personality disorders are not considered "diseases 
or injuries" within the meaning of applicable legislation.  
Thus, a personality disorder does not constitute a disability for 
VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2009).

While service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe 
v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no medical 
evidence or opinion even suggesting that such aggravation 
occurred in this case.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § § 5107(b).  When a reasonable doubt arises 
regarding service origin, such doubt will be resolved in the 
favor of the claimant. Reasonable doubt is doubt which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  38 C.F.R. § § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-54 (1990).

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.  38 U.S.C.A. § 5108.

For applications filed after August 29, 2001, as was the 
application to reopen the claim in this case, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an unestablished 
fact necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final disallowance.  
See Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on 
other grounds).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
See also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Analysis

As noted, the last final denial of service connection in March 
1978 was premised on a finding that that while immature 
personality was diagnosed during the Veteran's military service, 
a personality disorder was a constitutional or developmental 
abnormality, and not a disease or injury under the law for which 
service connection could be awarded.  The RO also found at that 
time that a psychosis had not been shown to have been incurred or 
aggravated during service or to a compensable degree within one 
year of his service discharge.  In essence, for evidence to be 
new and material, (i.e., relating to unestablished facts 
necessary to substantiate the claim and raising a reasonable 
possibility of substantiating the claim), the evidence would have 
to tend to show that the Veteran has a current psychiatric 
disorder which had been either incurred in or aggravated by his 
service, or that a psychoses had been manifested to a compensable 
degree within one year of his service discharge.

The evidence associated with the claims file subsequent to the 
RO's March 1978 rating decision, as discussed above, includes VA 
treatment records, to include a hospital summary and outpatient 
records.  The Board has thoroughly reviewed the evidence added to 
the claims file subsequent to the March 1978 decision and finds 
that this evidence does not constitute new and material evidence 
which is sufficient to reopen the previously denied claim for 
service connection.  In particular, while this evidence shows 
that the Veteran has been variously diagnosed with paranoid 
schizophrenia in 1980 and schizophrenia in 2007, the record is 
completely devoid of any medical evidence which supports a 
finding that the Veteran has a current psychiatric disorder which 
had been either incurred in or aggravated by his service, or that 
a psychoses had been manifested to a compensable degree within 
one year of the Veteran's 1973 service discharge.  Medical 
evidence would be required to constitute competent evidence on 
these points, because the claimed disability is not capable of 
lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 309 
(2007).

The issue, therefore, is whether any of the additional evidence 
received raises a reasonable possibility of substantiating the 
claim of service connection.  38 C.F.R. § 3.156(a).  As service 
connection was denied because of the absence of competent, that 
is, medical, evidence that a psychiatric disorder was incurred in 
or aggravated by service or may be presumed to have been so 
incurred, to raise a reasonable possibility of substantiating the 
claim, the additional evidence must relate to this reason for the 
prior denial.  The additional medical evidence received does not, 
however, relate to this issue.  While the Veteran has argued that 
his in-service personality disorder essentially constituted a 
prodromal phase of his later-developed psychiatric disorders, to 
include schizophrenia and "manic depressive disease," his 
assertions do not amount to competent evidence sufficient to 
indicate that his post-service diagnosed psychiatric disorders 
are related to his military service.  The Veteran's assertions, 
by themselves, cannot constitute competent evidence that tends to 
substantiate his claim of service connection.  See Barr, supra.  
Thus, the additional evidence received cannot raise a reasonable 
possibility of substantiating his claim.  38 C.F.R. § 3.156(a).  
Accordingly, new and material evidence has not been received to 
reopen the Veteran's claim of service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108.


ORDER

As new and material evidence has not been submitted to reopen the 
claim of service connection, service connection for an acquired 
psychiatric disorder remains denied.



____________________________________________
D. B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


